


110 HR 6836 IH: To designate the facility of the United States Postal

U.S. House of Representatives
2008-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6836
		IN THE HOUSE OF REPRESENTATIVES
		
			September 8, 2008
			Mr. McCotter
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 140 Merriman Road in Garden City, Michigan, as the
		  John J. Shivnen Post Office Building.
	
	
		1.John J. Shivnen Post Office
			 Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 140 Merriman Road in Garden City, Michigan, shall be known
			 and designated as the John J. Shivnen Post Office
			 Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the John J.
			 Shivnen Post Office Building.
			
